        Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X                  9/11/2020
STRIKE 3 HOLDINGS, LLC,                                        :
                                                               :   20 Civ. 6600 (AT) (RWL)
                                    Plaintiff,                 :
                                                               :
                  - against -                                  :         ORDER
                                                               :
JOHN DOE, subscriber assigned IP address :
71.190.252.235,                                                :
                                                               :
                                    Defendant.                 :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        On August 28, 2020, Plaintiff Strike 3 Holdings, LLC (“Plaintiff” or “Strike 3”), a

company that owns adult motion pictures, filed this copyright infringement action against

Defendant John Doe, alleging that “Defendant is committing rampant and wholesale

copyright infringement by downloading Strike 3’s motion pictures as well as distributing

them to others.” (Dkt. 1, Complaint for Copyright Infringement ( the “Complaint” or

“Compl.”) ¶¶ 3-4.) Like in the many other identical suits filed by Strike 3, Plaintiff has

identified Defendant only through his or her IP address. (Id. ¶ 5.) Presently before this

Court is Plaintiff’s ex parte motion pursuant to Rule 26(d)(1), which requests leave to

serve a third-party subpoena on Defendant’s internet service provider (“ISP”), Verizon

Fios, to identify Defendant’s name and address. (Dkt. 7.)

                                              Legal Standard

        Rule 26(d)(1) provides that parties “may not seek discovery from any source before

the parties have conferred as required by Rule 26(f), except . . . when authorized . . . by

court order.” “When considering whether to grant a motion for expedited discovery prior

to the Federal Rules of Civil Procedure Rule 26(f) conference, courts apply a ‘flexible
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 2 of 8




standard of reasonableness and good cause.’” Strike 3 Holdings, LLC v. Doe, No. [CASE

NO.], 2020 WL 2115211, at *1 (S.D.N.Y. May 4, 2020) (quoting adMarketplace, Inc. v.

TeeSupport, Inc., No. 13 Civ. 5635, 2013 WL 4838854, at *2 (S.D.N.Y. Sept. 11, 2013));

accord 8A Charles Alan Wright & Arthur R. Miller, Federal Practice and Procedure §

2046.1 (3d ed. 2011) (“Although [Rule 26(d)] does not say so, it is implicit that some

showing of good cause should have to be made to justify such an order, and courts

presented with requests for immediate discovery have frequently treated the question

whether to authorize early discovery as governed by a good cause standard.”).

       As stated by the Second Circuit, the “principal factors” for District Courts to

consider when determining whether to grant expedited discovery include:             “(1) the

plaintiffs’ ability to make out a prima facie showing of infringement; (2) the specificity of

the discovery request; (3) the absence of alternative means to obtaining the information

sought in the subpoena; (4) the need for the information sought in order to advance the

claim; and (5) the Defendant’s expectation of privacy.” Strike 3 Holdings, LLC v. Doe,

329 F.R.D. 518, 521 (S.D.N.Y. 2019) (citing Arista Records, LLC v. Doe 3, 604 F.3d 110,

119 (2d Cir. 2010)).

                                        Discussion

       Each of the “principal factors” listed above weighs in favor of granting Plaintiff’s

motion for expedited discovery. First, Plaintiff has established a prima facie case of

copyright infringement. To do so, “a party must show (1) ownership of a valid copyright

in the item and (2) unauthorized copying.” Hughes v. Benjamin, 437 F. Supp. 3d. 382,

389 (S.D.N.Y. 2020) (internal citation omitted).       Plaintiff’s complaint describes the

copyrighted materials that serve as the basis of its Complaint, alleges that Plaintiff used




                                             2
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 3 of 8




its own copyright infringement detection system, “VXN Scan,” to discover that Defendant

had illegally downloaded and distributed Plaintiff’s copywritten materials, and puts forth

comprehensive allegations regarding the manner used by Defendant to copy the

copywritten materials, which includes the date and time of the infringement, and the IP

address and technology used to do so. (Compl. ¶¶ 27-43; see also Ex. A.) As found in

other, similar cases, the first “principal factor” squarely weighs in Plaintiff’s favor. See

Strike 3 Holdings, LLC, 2020 WL 2115211 at *1 (concluding same); Strike 3 Holdings,

LLC, 2020 WL 264584 at *2 (concluding same).

       Second, Plaintiff has limited the scope of its requested expedited discovery to “the

true name and address of Defendant.” (Dkt. 8 at 2.) Prior courts evaluating similar

requests lodged by Plaintiff have found that to be a “limited and highly specific set of

facts.” Strike 3 Holdings, LLC, 2020 WL 2115211 at *1 (collecting cases). This Court

agrees with its predecessors, concluding that the information Plaintiff seeks is sufficiently

narrow to weigh in favor of granting expedited discovery under Rule 26(d) and,

accordingly, that the second “principal factor” also weighs in Plaintiff’s favor.

       Third, Plaintiff argues that the third-party subpoena to Defendant’s ISP is the only

means by which Plaintiff can ascertain Defendant’s identity. (See Dkt. 8 at 7.) At present,

Plaintiff “has only a limited view into Defendant’s true identity, only having access to the

offending IP address” and proffers that “[t]he only entity that can correlate the IP address

to its subscriber and identify Defendant as the person assigned the IP address is

Defendant’s ISP.”      (Id.)   As with the other factors, this Court’s predecessors have

consistently concluded that the third “principal factor” has been met when presented with

similar allegations.   See Strike 3 Holdings, LLC, 2020 WL 2115211 at *2; Strike 3




                                              3
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 4 of 8




Holdings, LLC, 2020 WL 264584 at *3; see also John Wiley & Sons, Inc. v. Doe Nos. 1-

30, 284 F.R.D. 185, 190 (S.D.N.Y. 2012) (concluding same where plaintiff explained that

“use of BitTorrent software is ‘largely anonymous’ except insofar as it requires a user to

broadcast the user’s IP address” and that plaintiff “cannot determine the identity and

contact information for each of the defendants without obtaining [such] information from

the ISPs by subpoena”). This Court agrees, and concludes that the third “principal factor”

also weighs in Plaintiff’s favor.

       Fourth, Plaintiff will be unable to serve Defendant and pursue its claims in the

absence of the information it seeks from Defendant’s ISP. Strike Holdings, LLC, 2020

WL 2115211 at *2; Strike 3 Holdings, LLC, 2020 WL 264584, at *3.

       Fifth and finally, “while the Court is sensitive to the fact that Defendant’s viewing

of these particular copyrighted works may be the source of public embarrassment, courts

in this district have nonetheless concluded that ‘ISP subscribers have a minimal

expectation of privacy in the sharing of copyrighted material.’” Strike 3 Holdings, LLC,

2020 WL 2115211 at *2 (quoting Strike 3 Holdings, LLC, 329 F.R.D. 518, 522 (S.D.N.Y.

Jan. 24, 2019)).

       As all “principal factors” weigh in Plaintiff’s favor, the Court hereby grants Plaintiff’s

motion to serve a third-party subpoena on Defendant’s ISP to ascertain Defendant’s true

name and address. In accordance with the Court’s practice in these cases, the Court

further concludes that there is good cause to issue a protective order in connection with

this subpoena, particularly in light of the “substantial risk for false positive identifications

that could result in ‘annoyance, embarrassment, oppression, or undue burden or

expense.’” Strike 3 Holdings, LLC, 329 F.R.D. at 522 (quoting Fed. R. Civ. P. 26(c)(1)).




                                               4
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 5 of 8




                                       Conclusion

       IT IS HEREBY ORDERED that Strike 3 may immediately serve a Rule 45

subpoena on Verizon Fios, the ISP identified in its motion, to obtain information to identify

John Doe, specifically her or his true name and current and permanent address. Plaintiff

is expressly not permitted to subpoena the ISPs for John Doe's email addresses or

telephone numbers. The subpoena shall have a copy of this order attached, along with

the attached “Notice to Defendant.”

       IT IS FURTHER ORDERED that Verizon Fios will have 60 days from the date of

service of the Rule 45 subpoena upon them to serve John Doe with a copy of the

subpoena, a copy of this order, and a copy of the “Notice to Defendant.” The order should

be attached to the “Notice to Defendants” such that the “Notice to Defendant” is the first

page of the materials enclosed with the subpoena. Verizon Fios may serve John Doe

using any reasonable means, including written notice sent to her or his last known

address, transmitted either by first-class mail or via overnight service.

       IT IS FURTHER ORDERED that John Doe shall have 60 days from the date of

service of the Rule 45 subpoena and this Order upon her or him to file any motions with

this Court contesting the subpoena (including a motion to quash or modify the subpoena),

as well as any request to litigate the subpoena anonymously. Verizon Fios may not turn

over John Doe's identifying information to Strike 3 before the expiration of this 60-day

period. Additionally, if John Doe or Verizon Fios files a motion to quash the subpoena,

Verizon Fios may not turn over any information to Strike 3 until the issues have been

addressed and the Court issues an Order instructing Verizon Fios to resume in turning

over the requested discovery.




                                             5
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 6 of 8




       IT IS FURTHER ORDERED that if that 60-day period lapses without John Doe or

Verizon Fios contesting the subpoena, Verizon Fios shall have 10 days to produce the

information responsive to the subpoena to Plaintiff. John Doe, should he or she move to

quash the subpoena or to proceed anonymously, shall at the same time as her or his filing

also notify Verizon Fios so that it is on notice not to release any of John Doe's contact

information to Plaintiff until the Court rules on any such motions.

       IT IS FURTHER ORDERED that the subpoenaed entity shall preserve any

subpoenaed information pending the resolution of any timely-filed motion to quash.

       IT IS FURTHER ORDERED that Verizon Fios shall confer with Strike 3 and shall

not assess any charge in advance of providing the information requested in the subpoena.

Should Verizon Fios elect to charge for the costs of production, it shall provide a billing

summary and cost report to Plaintiff.

       IT IS FURTHER ORDERED that Strike 3 shall serve a copy of this Opinion and

Order along with any subpoenas issued pursuant to this order to Verizon Fios.

       IT IS FURTHER ORDERED that any information ultimately disclosed to Strike 3 in

response to a Rule 45 subpoena may be used by Strike 3 solely for the purpose of

protecting Strike 3's rights as set forth in its complaint.

                                            SO ORDERED.



                                            _________________________________
                                            ROBERT W. LEHRBURGER
                                            UNITED STATES MAGISTRATE JUDGE

Dated: September 11, 2020
       New York, New York




                                               6
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 7 of 8




                                NOTICE TO DEFENDANT

       1.     You are a defendant in Strike 3 Holdings, LLC v. Doe, No. 20 Civ. 0060, a

case now pending before the Honorable Analisa Torres, United States District Judge for

the Southern District of New York and the Honorable Robert W. Lehrburger, United States

Magistrate Judge for the Southern District of New York.

       2.     Attached is Judge Lehrburger’s Order, dated [September 11, 2020] which

sets forth certain deadlines and procedures related to this case.

       3.     You may hire a lawyer to represent you in this case or you may proceed pro

se (that is, you may represent yourself without the assistance of a lawyer). If you choose

to proceed pro se, all communications with the Court should be through the Pro Se Office

of the United States District Court for the Southern District of New York. The Pro Se Office

is located in Room 230 of the United States Courthouse, 500 Pearl Street, New York,

N.Y. 10007, and may be reached at (212) 805-0175.

       4.     The plaintiff in this case has filed a lawsuit claiming that you have illegally

downloaded and/or distributed a movie on your computer.

       5.     The plaintiff may not know your actual name or address, but it does know

the Internet Protocol address (“IP address”) of the computer associated with the alleged

downloading and/or distributing.

       6.     The plaintiff has filed subpoenas requesting your identity and contact

information from your Internet Service Provider (“ISP”).

       7.     If you do not want your ISP to provide this information to the plaintiff and

you believe there is a legal basis for the ISP to withhold the information, you may file a

motion to “quash” or “modify” the subpoena. This must be done within 60 days of the date




                                             7
       Case 1:20-cv-06600-AT-RWL Document 10 Filed 09/11/20 Page 8 of 8




that you receive notice from your ISP that you are a defendant in this case. If you choose

to proceed pro se, your motion to quash or modify the subpoena should be mailed to the

Pro Se Office, as described in paragraph 3.

       8.     If you move to quash the subpoena or otherwise move to prevent your name

from being turned over to the plaintiff, you may proceed anonymously at this lime,

Nevertheless, if you are representing yourself, you will have to complete an information

card that you can obtain from the Pro Se Office of the Court. This information is solely for

use by the Court and the Court will not provide this information to lawyers for the plaintiff

unless and until it determines there is no basis to withhold it. The Court must have this

information so that it may communicate with you regarding the case.

       9.     Even if you do not file a motion to quash or modify the subpoena, you may

still proceed in this case anonymously at this time. This means that the Court and the

plaintiff will know your identity and contact information, but your identity will not be made

public unless and until the Court determines there is no basis to withhold it.

       10.    If you want to proceed anonymously without filing a motion to quash or

modify the subpoena, you (or, if represented, your lawyer) should provide a letter stating

that you would like to proceed anonymously in your case, If you choose to proceed pro

se, your letter should be mailed to the Pro Se Office, as described in paragraph 3. This

must be done within 60 days of the date that you receive notice from your ISP that you

are a defendant in this case. You should identify yourself in your letter by the case in

which you are a defendant and your IP address. If you submit this letter, then your identity

and contact information will not be revealed to the public unless and until the Court says

otherwise.




                                              8
